       Case 4:18-cv-07229-YGR Document 177 Filed 03/25/21 Page 1 of 2



 1    EDWARD G. POPLAWSKI (SBN 113590)         RYAN R. SMITH (SBN 229323)
      epoplawski@wsgr.com                      rsmith@wsgr.com
 2    OLIVIA M. KIM (SBN 228382)               CHRISTOPHER D. MAYS (SBN 266510)
      okim@wsgr.com                            cmays@wsgr.com
 3
      TALIN GORDNIA (SBN 274213)               WILSON SONSINI GOODRICH &
 4    tgordnia@wsgr.com                        ROSATI
      STEPHANIE CHENG (SBN 319856)             Professional Corporation
 5    stephanie.cheng@wsgr.com                 650 Page Mill Road
      WILSON SONSINI GOODRICH &                Palo Alto, CA 94304-1050
 6    ROSATI                                   Telephone: (650) 493-9300
      Professional Corporation                 Facsimile: (650) 493-6811
 7
      633 West Fifth Street, Suite 1550
 8    Los Angeles, CA 90071
      Telephone: (323) 210-2900
 9    Facsimile: (866) 974-7329
10    Attorneys for Defendant
11    QUALYS INC.

12                          IN THE UNITED STATES DISTRICT COURT

13                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

14                                   OAKLAND DIVISION
15
     FINJAN LLC                           )   CASE NO.: 4:18-cv-07229-YGR (TSH)
16
                                          )
17                  Plaintiff,            )   NOTICE TO THE COURT REGARDING
                                          )   INVALIDITY DECISION IN
18          v.                            )   COPENDING CASE OF PATENT-IN-
                                          )   SUIT
19   QUALYS INC.,                         )
                                          )
20
                    Defendant.            )
21                                        )

22

23

24

25

26

27

28

     CASE NO. 4:18-cv-07229-YGR                                       NOTICE TO THE COURT
       Case 4:18-cv-07229-YGR Document 177 Filed 03/25/21 Page 2 of 2



 1          Defendant Qualys, Inc. (“Qualys”) wishes to notify the Court regarding a Decision issued

 2   this week (on March 23, 2021) by the Honorable Cathy Ann Bencivengo of the Southern District

 3   of California in the case captioned Finjan, Inc. v. ESET, LLC, Case No. 3:17-cv-0183-CAB-BGS

 4   (Dkt. No. 864, also attached to this Notice as Exhibit A) (the “Decision”). In the Decision, the

 5   court granted ESET’s motion for summary judgment that five Finjan patents are invalid as

 6   indefinite pursuant to 35 U.S.C. § 112 based on the term “Downloadable.” Among the invalidated

 7   patents were (1) U.S. Patent No. 6,154,844 (asserted here); and (2) U.S. Patent No. 8,079,086,

 8   which is the direct parent to U.S. Patent No. 8,677,494 (also asserted here).

 9

10                                                   Respectfully submitted,
11
                                                     WILSON SONSINI GOODRICH & ROSATI
12
       Dated: March 25, 2021                   By:   /s/ Christopher D. Mays
13                                                   CHRISTOPHER D. MAYS
14                                                   Counsel for
                                                     QUALYS INC.
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     CASE NO. 4:18-cv-07229-YGR                       1                              NOTICE TO THE COURT
